In an action to recover damages for personal injuries, etc., the defendant appeals, as limited by its brief, from so much of an order of the Supreme Court, Kings County (Hutcherson, J.), dated January 30, 1998, as denied its cross motion for summary judgment dismissing the complaint.
Ordered that the order is affirmed insofar as appealed from, with costs.
We agree with the Supreme Court that the defendant failed to demonstrate that it did not own the property at the time of the accident, and thus, summary judgment was properly denied. O’Brien, J. P., Ritter, Joy and Altman, JJ., concur.